Sharpe, J.
I am unable to concur in the conclusion reached by Mr. Justice Clark. While plaintiff alleges in the first paragraph of his bill of complaint that he had been the owner of said lands “for a period of more than 15 years theretofore, claiming under and by virtue of five certain tax deeds,” in the second paragraph he claims that he has. become such owner in fee simple by reason of his adverse possession thereof for more than 15 years. The trial judge found that
“the evidence fairly establishes that he (plaintiff) has been in continuous possession of this land ever since he went into possession thereof, which would be for a period exceeding 15 years from the commencement of such possession.”
The question fairly presented is whether a purchaser under a tax deed who enters into possession without serving the notice of reconveyance required by the tax law can ever acquire a title thereto by adverse possession. If he cannot in 15 years, he cannot in 50.
The general statute of limitations (3 Comp. Laws 1915, § 12311) provides that no action for the recovery of lands or the possession thereof shall be brought or maintained unless within the time limited therefor: (1) within 5 years, where defendant claims title under a deed upon a sale by an executor, administrator, etc.; (2) within 10 years, where defendant claims under a tax deed; (3) within 15 years in all other cases, subject to the exceptions therein stated.
This statute shortens the time within which ouster *698proceedings may be brought, where possessory rights have been acquired under a deed purporting to convey title. It follows that no such rights under the first and second subdivisions of the statute can be acquired by one who enters as a trespasser because the foundation on which his title by adverse possession rests is a lawful entry claiming title under a conveyance. It is incumbent on one who so claims, when his title is attacked, to offer in evidence his deed, prove his entry thereunder and establish his adverse possession for the time fixed by the statute.
The cases cited by Mr. Justice Clark hold that section 142 of the tax law prohibits an entry under a tax deed, subject to its provisions, until the notice of re-conveyance is given, and therefore the person so entering becomes a trespasser. If so, it is clear that he cannot be aided by such possession for, before he is entitled to make proof thereof, he must show a lawful entry under a.tax deed.
It is these considerations which, in my opinion, caused this court to consider the claim made that the sections of the tax law limiting the time within which tax deeds and the possessory rights acquired thereunder could be assailed were repealed by the provisions of section 142. St. Mary’s Power Co. v. Water Power Co., 133 Mich. 470; Cook Land, etc., Co. v. McDonald, 155 Mich. 175; Holmes v. Soule, 180 Mich. 526; Wolverine Land Co. v. Jerome, 188 Mich. 66. These sections are certainly rendered inoperative where the entry is made before possession can lawfully be taken, because such entry being prohibited and unlawful no possessory title can be predicated thereon. Such provisions may, however, apply when other objections are urged to the validity of the tax deed.
The right acquired under an adverse possession of 15 years in no way depends upon the entry being law*699ful. A trespasser may acquire such, a right. ■ The entry made by plaintiff was a trespass, hostile to the rights of the defendant, who was chargeable with notice thereof and who might have ejected plaintiff at any time before the 15 years had expired. He was not lulled into inaction by any conduct of plaintiff or by any acknowledgment that plaintiff was holding under him. As was said in Bower v. Earl, 18 Mich. 367:
“The acquiescence which will prevent the running of the statute must be that of the possessor in the owner’s' claim, and not that of the owner in a possession not acknowledged to be held under him. Acquiescence,! which is merely inaction, is the very thing which the statute contemplates as creating the limitation which! cuts off. the right.”
Many titles are based on “squatter’s rights,” which1 after the statutory period ripen into perfect titles.; Such a possession, whether with or without color of title, confers an indefeasible title in fee. Barnard v. Brown, 112 Mich. 452; McKay v. Gardner, 120 Mich. 267. The title thus acquired is not that of the original owner, but a new title by which the rights of all others claiming any interest in the land have been extinguished.
I am not impressed that, because the plaintiff alleged title in himself “for a period of more than 15 years theretofore, claiming under and by virtue of five certain tax deeds,” in the first paragraph of his bill of complaint, he is now estopped from claiming under the 15-year statute as he does in the second paragraph. His rights should be determined on his claim in the bill of complaint taken as a whole. The prayer for relief asks—
“That the legal title which your orator has acquired * * * by virtue of the operation of the statute of limitations, in his favor on account of his adverse pos*700session and claim of title to said premises for the statutory period, may be declared by the decree * * * to constitute your orator the full and absolute owner of the said premises * * * in fee simple.”
In Taylor v. Young, 56 Mich. 285, 291, in speaking of inconsistent allegations in a bill of complaint, it is said:
“But these statements will not be allowed to control in a case like this, so long as the prayer of the bill is sufficiently broad to admit of granting the relief to which complainant is properly entitled under her pleadings and proofs.”
I am satisfied from the record that the plaintiff has established a perfect title by adverse possession for more than 15 years. His possessory rights are not to be determined by the fact that his original entry was made under the tax deeds. He was not required to, in any way, rely on these deeds to prove such possession. Although insufficient to convey title, they were admissible in evidence to show the extent of his possession and also to fix the time of his entry. Bower v. Earl, supra. No allusion need have been made to them in his bill of complaint. The allegation in the second paragraph that he had title to the land by reason of adverse possession for more than 15 years was sufficient, if sustained by proof, to entitle him to the relief prayed for.
We may, I think, take judicial notice of the fact that large tracts of land in the northern part of the State were permitted to be sold for delinquent taxes after the valuable timber had been removed .therefrom. Many of these lands were suitable for farms and tax titles on them were purchased by men and women for the purpose of making themselves homes. In many cases the notice of reconveyance or the manner and return of service has not been in strict compliance with the requirements of the law and the entry into *701possession of the purchaser has therefore been, as a matter of law, that of a trespasser. If now able, without reliance on his tax deed or any provision of the tax law, to make a perfect title in himself by an adverse possession of 15 years or more, I. am of the opinion that he should be protected therein. To hold otherwise will render his title subject to the scrutiny of those familiar with the holdings of this court relative to the infirmities affecting the notice served, and in many cases result in the loss to him of his home and the improvements made by him upon the land by many years of patient toil and endeavor.
The decree is reversed and one entered here granting the relief prayed for in the bill of complaint, with costs of both courts to plaintiff.
Moore, C. J., and Steere, Stone, and Bird, JJ., concurred with Sharpe, J.